947 F.2d 941
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jesse Wilson JEFFRESS, Plaintiff-Appellant,v.Fred T. GOLDBERG, Jr.;  Jack Petrie;  G. Thorn McDaniel;Robert E. Rorher;  L. Wade Stimposon;  Robert Satkowski;Douglas O. Tice, Jr.;  Lawrence Wilder, Governor ofVirginia;  Mary Sue Terry, Attorney General of Virginia;Earnest W. Ballou;  William Hay;  Lawrence Janow;  PrestonLancaster;  John Grechen;  Stuart Fallen;  Julia Ramsey;Judy Smythers;  Edwin B. Baker;  Tyler Williams;  RobertClement;  W.F. Corvello;  Marty J. Tapscott;  Thomas Jones;Charles Midkiff;  Regina Policano;  Margaret Dean Moncure;A. Ellen White;  James Dudley;  Allan Robertson;  KimKursell;  Marcie Jursell;  Debra Johnson;  Bradford F.Johnson;  Montgomery Tucker;  Morgan Scott;  Denis Martin;J. Randolph Tucker;  James C. Turk, Jr.;  Federal ExpressCorporation;  Egos, Party Unkown of City Council ofRichmond, Defendants-Appellees.Jesse Wilson JEFFRESS, Plaintiff-Appellant,Fred T. GOLDBERG, JR.,;  Jack Petrie;  G. Thorn McDaniel;Robert E. Rorher;  L. Wade Stimpson;  Robert Satkowski;Douglas O. Tice, Jr.;  Attorney General of Virginia; EarnestW. Ballou;  William Hay;  Lawrence Janow;  PrestonLancaster;  John Grechen;  Stuart Fallen;  Juliea RAmsey;Judy Smythers;  Edwin B. Baker;  Tyler Williams;  RobertClement;  W.F. Corvello;  Marty J. Tapscott;  Thomas Jones;Charles Midkiff;  Regina Policano;  Margaret Dean Moncure;A. Ellen White;  James Dudley;  Allan Robertson;  KimKursell;  Marcie Kursell;  Debra Johnson;  Bradford F.Johnson;  Montgomery Tucker;  Morgan Scott;  Denis Martin;J. Randolph Tucker;  James C. Turk, Jr,;  Federal ExpressCorporation;  Egos, Party Unkown of City Council ofRichmond, Defendants-Appellees.Jesse Wilson JEFFRESS, Plaintiff-Appellant,Fred T. GOLDBERG, Jr.;  Jack Petrie;  G. Thorn McDaniel;Robert E. Rorher;  L. Wade Stimpson;  Robert Satkowski;Douglas O. Tice, Jr.;  Lawrence Wilder, Governor ofVirginia;  Mary Sue Terry, Attorney General of Virginia;Earnest W. Ballou;  William Hay;  Lawrence Janow;  PrestonLancaster;  John Grechen;  Stuart Fallen;  Julia Ramsey;Judy Smythers;Edwin B. Baker;  Tyler Williams;  Robert Clement;  W.F.Corvello;  Marty J. Tapscott;  Thomas Jones;  CharlesMidkiff;  Regina Policano;  Margaret Dean Moncure;  A. EllenWhite; James Dudley;  Allan Robertson;  Kim Kursell;  MarciaKursell;  Debra Johnson;  Bradford F. Johnson;  MontgomeryTucker;  Morgan Scott; Denis Martin;  J. Randolph Tucker;James C. Turk, Jr.;  Federal Express Corporation;  Egos,Party Unkown of City Council of Richmond, Defendants-Appellees.
Nos. 91-1572, 91-1622, and 91-1676.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 8, 1991.Decided October 29, 1991.

1
Appeals from the United States District Court for the Eastern District of Virginia, at Richmond.   Richard L. Williams, District Judge.  (CA-91-114-R)


2
Jesse Wilson Jeffress, Appellant Pro Se.


3
E.D.Va.


4
AFFIRMED.

OPINION

5
PER CURIAM;


6
Jesse Wilson Jeffress appeals from the district court's orders finding that it lacked jurisdiction to consider Jeffress' mandamus petition, refusing Jeffress' motion to perpetuate testimony, and denying Jeffress' motion for relief from an order enjoining further filins in the case.   Our review of the record and the district court's opinions discloses that these appeals are without merit.   Accordingly, we affirm the denial of mandamus relier on the reasoning of the district court.   We affirm the district court's other orders because there was no abuse of discretion, and we deny all outstanding motions and amended motions filed by Appellant.   We dispense with oral argument because the facts and legal contentions are adequanetly presented in the materials before the Court and argument would not aid the decisional process.


7
AFFIRMED.